DETAILED ACTION

                                  Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                           Response to Amendment
Claims 1-10 have been cancelled; and claims 11-30 are currently pending. 
    

                                 Allowable Subject Matter

    
 	Claims 11, 18 and 21 are allowed over prior art of record.

The following is an examiner’s statement of reason for allowance:
In regards to claims 11, 18 and 21, Fu-Kang (USPN 6169015 B1) teaches ions implanted into a substrate comprising scanning ion beam. 
In regards to claim 11, 18 and 121, Olson et al. (USPN 6437350 B1) teaches a method is provided for implanting ions into a workpiece; and the steps of orienting the workpiece may comprise tilting the semiconductor wafer at the implant angle. 

However, in regards to claims 11, 18 and 21, the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach tilt angle based on collected distribution of ejected ions. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



    
                                          Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERMIAS T WOLDEGEORGIS whose telephone number is (571)270-5350.  The examiner can normally be reached on Monday-Friday 8 am - 5 pm E.S.T..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 5712722298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERMIAS T WOLDEGEORGIS/Primary Examiner, Art Unit 2893